Citation Nr: 1021952	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
back/low back (originally claimed as myofascial pain syndrome 
of the back/back strain) to include as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.

2.  Entitlement to service connection for joint pain of the 
neck (originally claimed as myofascial pain syndrome in the 
neck), to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for a disability 
manifested by weight loss, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

4.  Entitlement to service connection for a right knee 
disorder (originally clamed as joint and muscle pain).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to June 1982 
and from January to June 1991.  The Veteran served in 
Southwest Asia (SWA) from February 7, to May 13, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  By that rating action, the RO, in part, 
denied service connection for myofascial pain syndrome in the 
back and neck, mild degenerative arthritis of the right knee 
and weight loss, which was claimed as due to an undiagnosed 
illness.  The Veteran appealed the RO's April 2003 rating 
action to the Board. 

In an August 2007 written argument to the Board, the 
Veteran's representative maintained that the Veteran's claims 
for service connection for myofascial pain syndrome of the 
back and neck should also be included as due to an 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117 (West 2002).  Thus, the above-
cited issues have been characterized as that listed on the 
title page.  

In August 2007, the Veteran withdrew his request for a 
hearing before a Veterans Law Judge to be conducted at the 
Board in Washington, D.C.  

In September 2007, the Board remanded the service connection 
claims on appeal to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Joint pain of the back and neck have been attributed to 
known clinical diagnoses and were not present in service, or 
manifested to a compensable degree within the presumptive 
period following service; it is not otherwise etiologically 
related to an incident of service.  

2.  The Veteran does not currently have a disability 
manifested by weight loss.  

3.  A right knee disorder was not present in service or 
manifested to a compensable degree within the presumptive 
period following service; and is not otherwise etiologically 
related to an incident of service.  


CONCLUSIONS OF LAW

1.  Joint pain of the back/low back strain (originally 
claimed as myofascial pain syndrome of the back/back strain) 
was not incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2009).

2.  Joint pain of the neck (originally claimed as myofascial 
pain syndrome of the neck) was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2009).

3.  A disability manifested by weight loss was not incurred 
in or aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2009).

4.  A right knee disorder (originally claimed as joint and 
muscle pain) was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

In this regard, via pre and post-adjudication letters, issued 
in September 2001, December 2002, October 2003, and October 
2007, the RO and the Appeals Management Center (AMC) 
specifically notified the Veteran of the substance of the 
VCAA including the types of evidence necessary to establish 
his service connection claims, to include as due to an 
undiagnosed illness under the provisions of 38 U.S.C.A. § 
1117 and the division of responsibility between him and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), the letters essentially 
satisfied the requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
Veteran about information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Here, complete notice as to the service connection claims on 
appeal was not provided until after the appealed April 2003 
rating decision was issued. The Veteran, however, was not 
prejudiced from this timing error because the RO and the AMC 
readjudicated the claims in statement and supplemental 
statements of the case issued throughout the duration of the 
appeal.  The issues were last readjudicated in an August 2009 
supplemental statement of the case subsequent to the October 
2007 VCAA letter.  Thus, the Board finds that the essential 
fairness of the adjudication process was not affected by the 
VCAA timing error.  Mayfield, supra.

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a March 2006 letter, the RO informed the Veteran 
of the disability rating and effective-date elements 
regarding his service connection claims on appeal.  As noted 
above, the claims were readjudicated in August 2009.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Service treatment records from the 
Veteran's second period of active military service, which are 
germane to all of the service connection issues on appeal, 
are not of record.  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991). 
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 
147, 148 (1992).  The Veteran provided copies of service 
treatment records from his second period of active military 
service, dated in May and June 1991.  These reports have been 
associated with the claims files.  

In September 2007, the Board remanded the instant service 
connection claims, in part, to attempt to locate the 
Veteran's service treatment records from his second period of 
active military service (e.g., January to June 1991).  In 
response to the Board's September 2007 remand directives, the 
AMC attempted to secure the above-cited service treatment 
records from the National Personnel Records Center (NPRC) and 
Maryland Military Department.  (The Maryland Military 
Department is controlled by the Office of the Adjutant 
General and is the official custodian of service records of 
persons who served in the Maryland National Guard.)  These 
agencies indicated that they did not have any of the 
requested records on file.  In a certified affidavit, the 
Maryland Military Department verified that a good faith 
search that included a visual and physical check of records 
and files (computer databases and microfilm), as well as a 
search of historical files that had been transferred to 
storage, did not yield any records pertaining to the Veteran.  
(See certified affidavit from the Maryland Military 
Department, dated in October 2007).  The Board finds this 
response to be adequate and in substantial compliance with 
the remand instructions.  See Stegall v. West, 11 Vet. App. 
268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999), aff'd on other grounds 287 F.3d 1377 (Fed. Cir. 
2002).  Additionally, the Veteran was informed of the 
nonexistence of the records in a letter dated in August 2008 
in accordance with 38 C.F.R. § 3.159(e).  

In its September 2007 remand directives, the Board asked the 
RO to obtain all treatment reports pertaining to evaluation 
or treatment for the Veteran's low back, neck, right knee, 
and/or weight loss from the VA Medical Center (VAMC) in 
Baltimore, Maryland, dating from July 2006 to the present.  A 
response from this VAMC reflects that there were no records 
of the Veteran within the selected date range at its 
facility.  Given the foregoing, the Board finds substantial 
compliance with the remand directive.   Stegall, 11 Vet. App. 
at 271.  

The record also includes voluminous VA treatment and 
examination reports, private medical records and statements 
from the Veteran and his representative.  There are no known 
additional records or information to obtain.  As noted 
previously herein, the Veteran withdrew his request for a 
hearing before a Veterans Law Judge to be conducted at the 
Board in Washington, D.C.  To proceed with the merits of the 
instant service connection claims would not cause any 
prejudice to the Veteran. 

II.  Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service 
connection for any particular disability, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  All elements of a service connection claim, 
however, may be satisfied by lay evidence under certain 
circumstances.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The determination as to whether the above three 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

Service connection for arthritis may be presumed if it is 
shown to a degree of 10 percent disabling within the first 
post service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation, however, shall not be paid under this section 
if: (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i).

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted." Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998). The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD 214 shows that he served on active duty in 
SWA from February 7, to May 13, 1991.  Thus, the Veteran is a 
"Persian Gulf Veteran" and can avail himself of the 
provisions relating to undiagnosed illness pursuant to 38 
C.F.R. § 3.317.

III.  Legal Analysis

The Veteran maintains that he currently has joint pain of the 
back/low back and neck (originally claimed as myofascial pain 
syndrome of the back/back strain and neck) and a disability 
manifested by weight loss that are due to an undiagnosed 
illness as result of his Persian Gulf military service.  He 
also maintains that his current right knee disorder is 
etiologically related to his second period of military 
service.

As noted above, while service treatment records from the 
Veteran's first period of active military service are of 
record, those from his second period of military service are 
unavailable, with the exception of copies provided by the 
Veteran, dated in May and June 1991.  In light of the absence 
of these records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).

However, the unavailability of the Veteran's service 
treatment records does not free him from the requirement that 
he provide evidence that he currently has a disability that 
is causally related to service.  The presumed loss or 
destruction of Government records does not create an "adverse 
presumption" against the Government.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. Nicholson, 19 
Vet. App. 215, 218 (2005); affirmed 455 F.3d 1346 (2006).

(i) Joint pain of the back/low back and neck (originally 
claimed as myofascial pain syndrome of the back/ back strain 
and neck)

With respect to the Veteran's claim of joint pain of the 
back/low back and neck (originally claimed as myofascial pain 
syndrome of the back/back strain and neck), the Board 
observes that a December 1998 report, prepared by Walter Reed 
Army Medical Health Center, shows that the Veteran's symptoms 
of low back and neck pain were attributed to myofascial pain 
syndrome of the back and neck.  The assessment was not made 
based on a review of the Veteran's claims file.   The 
examiner noted that the Veteran was referred for a history of 
persistent physical symptoms "with onset of symptoms after 
service in the Gulf War."  The examiners noted that 
"[m]yofascial pain syndrome has been questioned" without 
further comment.  It was noted that the Veteran had low back 
pain "due to an earlier injury."  Two weeks prior to the 
program, he was evaluated at the Kaiser Clinic for back pain 
"due to injury at work."  It was noted that the Veteran 
underwent a "thorough medical evaluation" although there is 
no indication that x-rays of the back and neck were 
conducted.  The examiners concluded that the Veteran had 
multiple persistent physical symptoms related to Gulf War 
service, etiology unspecified to varying degrees after 
exhaustive medical evaluation.  Symptoms noted as included in 
this category were myofascial pain syndrome of the back and 
neck.  

The other medical evidence of record dating prior to and 
after the December 1998 report, however, collectively show 
that the Veteran's complained of symptoms associated with his 
back and neck are due to known clinical diagnoses (strain, 
degenerative joint disease/arthritis, and cervical 
radiculopathy).  These diagnoses are based on objective 
clinical findings, including radiographic studies.  In 
addition, the Board observes that in November 2004, VA 
examined the Veteran with a view towards determining whether 
or not he had fibromyalgia.  After an extensive and thorough 
physical evaluation of the Veteran's entire musculoskeletal 
system, laboratory testing, and electromyography of the 
heart, a definite diagnosis of fibromyalgia was not entered, 
which was consistent with the Veteran's indication that he 
did not recall having any problems with fibromyalgia.  In 
this case, there are no indicators of fibromyalgia.  In light 
of all of the above, the Board finds that the Veteran's 
complained of back and neck disorders fall outside the 
"undiagnosed illness" presumptive provisions and 38 
U.S.C.A. § 1117 does not apply.

If service connection cannot be established pursuant to 38 
U.S.C.A. § 1117, then VA must decide whether the veteran is 
otherwise entitled to service connection of the claimed 
disability on a direct basis under 38 U.S.C.A. §§ 1110, 1113 
or presumptive basis under 38 U.S.C.A. §§ 1112.  

As for service connection for joint pain of the back/low back 
and neck on a direct basis, the Board finds, for reasons 
outlined below, that the preponderance of the evidence of 
record is against a finding that any current low back and 
neck disorders, variously diagnosed as myofascial pain 
syndrome of the back and neck, back strain, degenerative 
joint disease of the lumbar spine, and right cervical 
radiculopathy due to degenerative joint disease and foraminal 
stenosis, are related to his Gulf War service.  

First, as there is no medical evidence of arthritis of the 
low back and neck manifested to a degree of 10 percent or 
more within one year from when the Veteran was discharged 
from military service in June 1982 or June 1991, he is not 
entitled to service connection under the presumption of a 
chronic disease.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 
3.309(a).

Second, and as previously indicated in the laws and 
regulations previously noted herein, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection. 38 C.F.R. § 3.303(b).  Available 
service treatment records from the Veteran's second period of 
service, dated in May and June 1991, are wholly devoid of any 
subjective complaints or clinical findings referable to joint 
pain of the back and neck.  In fact, on a Southwest Asia 
Demobilization/Redeployment Medical Evaluation form, dated in 
mid-May 1991, the Veteran specifically indicated that he did 
not have any diseases or injuries while in the southwest Asia 
region.  

The first post-service evidence of any subjective complaints 
of joint pain of the low back/back was in September 1994, 
more than three years after the Veteran was discharged from 
his second period of military service in June 1991.  At that 
time, the Veteran was seen at a private medical facility for 
low back pain after he was involved in a work-related 
incident.  An assessment of low back strain was entered.  
(See September 1994 report, prepared and submitted by Humana 
Group Health Plan, Inc.)  The Veteran complained of lower 
back pain again in July 1998 in connection with heavy 
lifting.  The assessment was lumbar strain.  Service 
treatment records for the Veteran's first period of service 
do document complaints popping in the neck while lifting 80 
pounds in June 1980.  No diagnosis was provided.  No 
subsequent complaints, however, were documented in treatment 
records dated thereafter.  Also, the January 1982 separation 
examination report shows no neck disorder was identified.  
After service, the first documented complaints of neck pain 
are in the December 1998 report.  Thus, while the Veteran is 
competent to report on events he personally observed and 
symptoms capable of lay observation such as back and neck 
pain, the Board does not find credible that he sustained a 
back injury during active service and that he has experienced 
back and neck symptoms ever since service in the Gulf War.  
Indeed, the Board finds very probative statements discussed 
above the Veteran made concerning his medical condition 
contemporaneous to his service in May 1991 and after service 
in September 1994 and July 1998.  Consequently, the elements 
necessary to establish service connection on the basis of lay 
evidence of continuity of symptomatology cannot be met.  38 
C.F.R. § 3.303(b).  

With regard to a medical nexus between the Veteran's 
currently diagnosed low back and neck disorders and his 
Persian Gulf military service, evidence in support of the 
Veteran's claim is the December 1998 report, prepared by 
Walter Reed Army Medical Center, Gulf War Health Center-
Specialized Care Program.  As noted above, this report 
contains a diagnosis of "multiple persistent physical 
symptoms related to Gulf War service, etiology unspecified to 
varying degrees after exhaustive medical evaluation."  
Myofascial pain syndrome of the back and neck were included 
in the symptom-based syndromes.  

The lack of probative value assigned to this medical opinion 
by the Board is based upon a finding that the Veteran's 
allegations of having experienced back and neck pain 
since/after his Persian Gulf service, which form the factual 
basis of the medical opinion, are not credible.  They are 
contradicted by statements the Veteran made pertaining to his 
medical condition in May 1991 and in September 1994 and July 
1998 as well as the absence of clinical findings referable to 
the back and neck in the above-cited service treatment 
records and post-service medical evidence reflecting that the 
Veteran initially sought treatment for his low back and neck 
after he was involved in post-service incidents.  In Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  Thus, the Board finds the opinion is 
of little weight.  

Evidence against the claim for joint pain of the back/low 
back and neck includes the above-cited September 1994 report, 
reflecting that the Veteran initially complained of low back 
pain after he was involved in an employment-related incident, 
as well as a July 1998 private treatment report, wherein he 
complained of low back pain that had its onset three days 
previously after he had lifted a heavy object.  A diagnosis 
of lumbar strain was entered.  A May 2003 VA outpatient 
report also contains an assessment of back pain, which was 
likely musculoskeletal.  All of these reports attribute the 
Veteran's back pain to incidents other than the Veteran's 
Persian Gulf service. 

When evaluated by VA in November 2004, the examiner indicated 
that he had reviewed the claims files prior to the 
examination, which, by inference, would have included the 
above-cited December 1998 report, prepared by Walter Reed 
Army Medical Center.  The Veteran reported that he had 
injured his back lifting an object during service in 1991 and 
that he re-injured it in 1994.  The examiner diagnosed the 
Veteran with back strain, which the examiner felt was as 
likely as not secondary to "past strain."  The examiner did 
not specify whether he was referring to the alleged in-
service strain in 1991 or the post-service 1994 re-injury of 
the lumbar spine, as reported by the Veteran.  In any event, 
as the Board does not find credible that the 1991 injury 
occurred given the Veteran's initial denial of such injury 
when he was in service, the November 2004 opinion does not 
provide a nexus to service.  

VA treatment records, dated from 2006 to 2009, are also of 
record and show the Veteran's back and neck complaints in 
connection with post-service incidents.  For example, when 
seen in December 2006, the Veteran complained of right 
shoulder pain after he was involved in a motor vehicle 
accident.  An assessment of cervical degenerative joint 
disease with right radicular symptoms was entered.  When seen 
in the VA clinic in August 2009, the Veteran complained of 
constant neck pain that radiated to the left forearm, which 
had its onset three months previously.  An assessment of 
right cervical radiculopathy due to multiple levels of 
degenerative joint disease and foraminal stenosis, with no 
weakness was entered.  An April 2009 report contains an 
examiner's impression that the Veteran had neck pain that was 
likely from degenerative joint disease.

Overall, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
joint pain of the back/low back and neck on a direct basis.  
Given the Veteran's contemporaneous affirmative denial of any 
injury or disease during his second period of service in the 
Persian Gulf, the presence of post-service injuries to the 
back and neck, evidence showing he had initially sought 
treatment for  back strain after he was involved in an 
employment-related incident in 1994, findings that his back 
pain and right cervical radiculopathy are musculoskeletal in 
nature and related to multilevel degenerative joint disease 
and foraminal stenosis, respectively, and the absence of any 
probative (italics added for emphasis) medical opinion 
showing a nexus between the Veteran's period of Persian Gulf 
military service and his back and neck disorders, variously 
diagnosed as myofascial pain syndrome of the back and neck, 
back strain, degenerative joint disease of he lumbar spine, 
and right cervical radiculopathy due to degenerative joint 
disease and foraminal stenosis, he is not entitled to a grant 
of service connection.  

(ii) Disability manifested by weight loss

The Veteran maintains that he currently has a disability 
manifested by weight loss as a result of his Persian Gulf 
military service.  

Regarding the claim for service connection for a disability 
manifested by weight loss, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for this disability.  As will be discussed below, 
it is clear from the medical evidence discussed below that 
the Veteran does not currently have a disability manifested 
by weight loss.  In reaching the foregoing conclusion, the 
Board is cognizant of the limited service treatment records 
from the Veteran's period of Persian Gulf service, reflecting 
that on Southwest Asia Demobilization/Redeployment Medical 
Evaluation, dated in mid-May 1991, the Veteran denied having 
any disease or injuries in Southwest Asia, to include weight 
loss.  Yet, despite the Veteran's assertions, clinical 
records show that the Veteran's weight dropped from 201 to 
192 pounds during the period from mid-May to mid-June 1991 
although no disorder was identified.

Notwithstanding the above-discussed service treatment 
records, post-service VA treatment and examination reports do 
not contain any clinical findings of a disability manifested 
by weight loss.  While the Veteran subjectively complained of 
having lost 25 pounds during his Persian Gulf service at a 
January 1998 VA examination, subsequent VA treatment records 
show that health care providers have declared the Veteran to 
be overweight.  (See March 2003 VA outpatient report, 
reflecting that the Veteran weighed 235 pounds and had been 
advised to lose weight).  A November 2004 VA fibromyalgia 
examination reports shows that the Veteran's weight during 
the previous year, and upon physical evaluation, was 225 
pounds.  When seen at a VA clinic in late July 2009, it was 
noted that the Veteran was overweight.  (See July 2009 VA 
outpatient report).  

The existence of current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, there is no evidence that the Veteran currently 
has a disability manifested by weight loss or that he had 
such disability at any point during the course of the claim.  
Hence, service connection for a claimed disability manifested 
by weight loss, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, must be denied. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(iii) Right knee disorder (originally claimed as joint and 
muscle pain)

The Veteran argues that his right knee disorder (originally 
claimed as joint and muscle pain), currently diagnosed as 
degenerative joint disease and chondromalacia of the right 
patellae, is linked to his second period of military service.  

Here, the medical evidence reflects that the Veteran has been 
diagnosed with mild degenerative joint disease of the right 
knee and chondromalacia of the right patellae.  (See October 
1995 report, prepared by Humana Group Health Plan, Inc, 
containing a diagnosis of "R knee-mild DJD" and August 2002 
VA treatment record, respectively).  Thus, the crux of the 
Veteran's claim hinges on whether there is competent evidence 
containing a nexus between any diagnosed right knee disorder 
and a period of military service. 

A thorough review of the record reveals that there is no 
evidence of symptoms of any right knee problems or pathology 
during either period of military service.  While service 
treatment records dated in February 1982 note that the 
Veteran fractured his right leg, this clearly is in error as 
treatment records dated prior and after February 1982 note 
that the fracture occurred on the left leg.  (Indeed, the 
Veteran sought service connection for the disability but was 
denied as due to willful misconduct according to a January 
1984 administrative decision.)  There also is no evidence of 
any right knee disorder until several years after the Veteran 
was discharged from his second period of military service in 
June 1991.  (See October 1995 report, prepared by Humana 
Group Health Plan, Inc., containing a diagnosis of "R knee-
mild DJD").  

Moreover, the medical evidence of record clearly demonstrates 
that the Veteran initially sought treatment for his right 
knee after he was involved in post-service related incidents 
and that his current right knee pathology is secondary to 
degenerative arthritis.  For example, private and VA 
treatment reports, dated in October 1995 and July 2003, 
reflect that the Veteran had twisted his right knee getting 
out of a truck four days previously and was status-post knee 
injury in 2001, respectively.  (See October 1995 report, 
prepared by Humana Group Health Plan, Inc. and VA treatment 
record, dated in early July 2003).  A February 2002 medical 
record noted that the Veteran reported that he experienced 
bilateral knee pain especially when he was running and that 
he sustained an injury ("gave out") to his left knee during 
a physical test and that he additionally had problems with 
his right knee.  He claimed his right knee had worsened since 
an injury in September 2001. During a November 2004 VA 
fibromyalgia examination, the Veteran indicated that he had 
initially experienced bilateral knee pain in 1993 and 1994, 
which is, at the earliest, two years after he was discharged 
from military service in June 1991.  That same examination 
report also reflects that the VA examiner concluded that the 
Veteran's ongoing [bilateral knee symptoms] were likely to be 
secondary to bilateral knee degenerative arthritis.  (See 
November 2004 VA fibromyalgia examination report).  

In a December 2002 VA medical summary, C.S., CRNP, noted that 
the Veteran had had bilateral knee pain since his service in 
the Persian Gulf War.  While the Veteran is competent to 
report on such symptoms as knee pain, the Board does not find 
credible that he has experienced knee symptoms ever since 
service in the Gulf War.  Indeed, the Board finds very 
probative statements discussed above the Veteran made 
concerning his medical condition contemporaneous to his 
service in May 1991 (Southwest Asia 
Demobilization/Redeployment Medical Evaluation form wherein 
he denied any diseases or injuries) and after service as 
reflected in post-service treatment records.  Consequently, 
the elements necessary to establish service connection on the 
basis of lay evidence of continuity of symptomatology cannot 
be met.  38 C.F.R. § 3.303(b).  

Finally, as there is no evidence of arthritis of the right 
knee manifested to a degree of 10 percent or more within one 
year from the Veteran's separation from military service in 
June 1982 or June 1991, he is not entitled to service 
connection under the presumption of a chronic disease.  38 
C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

In conclusion, the preponderance of the evidence is against a 
finding that the Veteran's currently diagnosed right knee 
disorder is related to his period of military service.

IV.  Conclusion

While VA is statutorily required to resolve the benefit of 
the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, supra.





ORDER

Service connection for joint pain of the back/low back 
(originally claimed as myofascial pain syndrome in the 
back/back strain), to include as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness, is denied.

Service connection for joint pain of the neck (originally 
claimed as myofascial pain syndrome in the neck), to include 
as due to an undiagnosed illness or a medically unexplained 
chronic multisymptom illness, is denied.

Service connection for a disability manifested by weight 
loss, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness, is 
denied.

Service connection for a right knee disorder, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


